DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 7-20-2022 Amendment was received.  Claim 1 was amended.  Claims 7-9, 21-22, 27, and 29 were cancelled.  Claims 1-6, 10-13, 15-20, and 23-26, 28 and 29 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In re Claim 1, “as the neck portion pivots about the handle pivot axis relative to the housing portion the, displacement sensor detects displacement of the location element” should be “as the neck portion pivots about the handle pivot axis relative to the housing portion, the displacement sensor detects displacement of the location element.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a grooming implement of Claim 1; feedback mechanisms of Claim 15-19; a communication device of Claim 24; and a memory storage device of Claim 28. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 15, 18-19, 24-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,879,811 to Cooney in view of US 2008/0168657 to Cloke and US 2019/0224867 to Robinson. 

In re Claim 1, Cooney teaches a grooming device (see Figs. 1-7) comprising: 
a. 	a handle comprising (see Fig 2, #200 and #204; see also Para. 0027): 
a neck portion comprising a proximal end (see Fig. 1-7, #12, having an end that is connected to the cartridge/blades #14) and a distal end (see Fig. 1-7, end of #12 that is closer to handle #100), the proximal end of the neck portion comprising an implement connecting structure (see Figs. 1-7, blade cartridge #14 connected to #12); 
a housing (see Figs. 1-7, #10) portion secured to the neck portion, the housing portion  comprising a proximal end, a distal end (proximal end is adjacent to #12 and the distal end is at the end of the device), the proximal end of the housing portion being pivotably connected to the distal end of the neck portion about a handle pivot axis (see Figs. 1-7, see two handles #12/10, connected by hinge pin #22), as the neck portion pivots about the handle pivot axis relative to the housing portion (see Figs. 1-7); 
 
b. a grooming implement connected to the implement connecting structure (see Figs. 1-7, #14).

Cooney does not teach: a displacement sensor positioned within the neck portion; and the housing having a location element, the, displacement sensor detects displacement of the location element, and a power source positioned within the handle, the power source providing power to the displacement sensor; and 

However, Cloke teaches that it is known in the art, of shavers, to provide a displacement sensor positioned within the neck portion (see Fig. 1, #36 located between the cartridge #45 and the handle housing #26); 
the, displacement sensor detects displacement of the location element (see Para. 0025). 

In the same field of invention, razor blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the displacement sensor to measure the angle of rotation of the neck/cartridge of Cooney.  Doing so would allow the collection of data to analyze the quality of shave which would save time over typical questionnaires (see Cloke, Para. 0002/0004). 

One of ordinary skill in the art would place the displacement sensor within handle #12 of Cooney.  

Cooney in view of Cloke is silent as to a location element in the housing or a power source positioned within the handle, the power source providing power to the displacement sensor. 

However, Robinson teaches that it is known in the art of shavers to provide a power source (see Fig. 2, #218) providing power to sensors (see Robinson, Para. 0030).  Further, Robinson teaches that it is known in the art of shavers to provide a displacement sensor (see Fig. 3, #261) with a location element (see Fig. 3, #260; see also Para. 0028) within a handle structure – see Fig. 3 of Robinson.  In the same field of invention, shavers having sensors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a power source to the device of Cooney in view of Cloke.  Doing so would provide power for the sensors.  I.e., without a power source the electronic sensors of Cloke would not operate.  It would have been within the level of ordinary skill to provide power to the sensors in the handle. 

In addition, it would have been obvious to one of ordinary skill in the art to utilize a location element with a displacement sensor as taught by Robinson.  Doing so is the substitution of one known displacement sensor for another known displacement sensor to achieve the result of determining the angle that a structure rotated (see MPEP 2143, I, B).   The Examiner notes that Robinson teaches the location element in the neck and the displacement sensor in the housing of the handle (see e.g., Fig. 3, #260/261). Cloke teaches the displacement sensor in the neck.  As such, one of ordinary skill in the art, in view of Cloke and Robinson would locate the displacement sensor in the neck (housing #12 in Cooney) and place the location element in the housing (housing #10 of Cooney).  Doing so would allow the user to keep the displacement sensor in the neck. 

The Examiner notes that there are two orientations for a displacement sensor and a location element between two pivoting structures.  One orientation is the displacement sensor on the first structure and the location element on the second structure.  The other orientation is the displacement sensor on the second structure and the location element on the first structure.  In either case, it would have been obvious to one skilled in the art at the earliest effective filing date since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

In re Claim 2, modified Cooney, in re Claim 1, teaches wherein the location element is positioned adjacent the proximal end of the housing portion (in the combination of Claim 1 the location element (#260 in Fig. 2 of Robinson) would be placed in the housing #10 adjacent to #12 in Cooney).  

In re Claim 3, modified Cooney, in re Claim 1, teaches wherein the displacement sensor is positioned adjacent the proximal end of the neck portion (in the combination of Claim 1, the displacement sensor (#261 in Fig. 2 of Robinson) would be placed in housing #12 adjacent to #10).  

In re Claim 4, modified Cooney, in re Claim 1, teaches wherein the displacement sensor comprises a magnetic sensor (see Robinson, Para. 0010), an optical sensor (see Robinson, Para. 0010), a capacitive sensor (see Robinson, Para. 0010), an inductive sensor, a resistive sensor, a conductive sensor, a proximity sensor (see Robinson, Para. 0039), an electrical switch (see Robinson, Para. 0010), a mechanical switch, an electromechanical switch, or an electromagnetic switch.  

In re Claim 5, modified Cooney, in re Claim 1, teaches wherein the location element comprises a magnet (see Robinson, Para. 0027, #260 is a magnet), a visual marker, a physical marker, a metal, a plastic, or an electrically conductive material (the Examiner notes that magnets can be electrically conductive).    In addition, Robinson teaches The hair cutting implement displacement sensor may comprise a switch, a magnetometer, a Hall Effect sensor, a capacitive sensor, an optical sensor, a load sensor, and/or a displacement sensor.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use the corresponding location element for these displacement sensors.  Doing so is the substitution of one known displacement sensor and corresponding location element in order to determine the position of a razor head (see MPEP 2143, I, B).  

In re Claim 6, modified Cooney, in re Claim 1, teaches wherein the distal end of the neck portion is pivotably connected to the proximal end of the housing portion by a hinge (#22 is considered a hinge in Figs. 1-7 of Cooney).  

In re Claim 10, modified Cooney, in re Claim 1, teaches wherein the handle further comprises an electrical connection between the neck portion and the housing portion (there is an electrical connection between the neck portion and the housing portion – see e.g. Fig. 1 of Cloke, showing the sensor #36 in the neck).  

In re Claim 15, modified Cooney, in re Claim 1, does not teach further comprising one or more feedback mechanisms positioned in the handle.  However, Robinson teaches further comprising one or more feedback mechanisms positioned in the handle (see Robinson, Fig. 2, and Para. 0070, teaching communication device #116 as an LCD/LED display).   In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a communication device in the razor of modified Cooney.  Doing so allows the device to display information to the user (see Robinson, Para. 0070). 

In re Claim 18, modified Cooney in re Claim 15, teaches wherein the feedback mechanism comprises a visual indicator (see Robinson para. 0029), an LED (see Robinson, Para. 0029, teaching an LED display), a vibration mechanism (see Robinson, Para. 0029), and/or an audio mechanism (see Robinson Para. 0029).  

In re Claim 19, modified Cooney in re Claim 15, teaches wherein the feedback mechanism indicates a pressure state (see Robinson, Para. 0006, teaching a pressure/load exerted during shave stroke feedback information), a load state (see Robinson, Para. 0006, teaching a pressure/load exerted during shave stroke feedback information), a shave stroke state (see Robinson, Para. 0006 teaching a quantity of shaving strokes taken feedback information), or a grooming implement state (as best understood, the feedback mechanism includes data from a razor which is the grooming implement state).  

In re Claim 24, modified Cooney, in re Claim 1, does not teach further comprising a communication device positioned within the handle.  

However, Robinson teaches that it is known in the art of shavers, to provide for a communication device (Robinson, Fig. 2, #216; see also 0050).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a communication device in the razor of modified Cooney.  Doing so allows the user to transmit the data collected instantaneously to a second device (see Robinson, Para. 0029 and 0050). 

In re Claim 25, modified Cooney, in re Claim 24, teaches wherein the communication device is configured to communicate with a second device (see Robinson Para. 0029).
  
In re Claim 26, modified Cooney, in re Claim 1, does not teach further comprising one or more movement sensors positioned within the handle.  However, Robinson teaches a motion/movement sensor is used in a razor (see Para. 0005).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a motion/movement sensor to the device of modified Cooney. Doing so would provide shave event data associated with the user during a shave is collected from the at least one motion sensor (see Robinson, Para. 0005).  In other words, this additional data would be useful in analyzing the shaving patterns of the user. 

In re Claim 28, modified Cooney, in re Claim 1, does not teach further comprising a memory storage device positioned within the housing portion.  However, Robinson teaches it is known in the art of razors to provide a memory storage #241.  In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add memory storage to the device of modified Cooney.  Doing so allows the device to record the data and save the data the sensors create.  

In re Claim 30, modified Cooney, in re Claim 1, teaches wherein the grooming device comprises an electric shaver, a shaving razor (see Figs. 1-7 of Cooney) and/or an epilator.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,879,811 to Cooney in view of US 2008/0168657 to Cloke and US 2019/0224867 to Robinson and further in view of US 2019/0358837 to Broemse. 

In re Claim 11, modified Cooney, in re Claim 1, does not teach wherein the electrical connection between the neck portion and the housing portion comprises a printed circuit board.  However, Broemse teaches that it is known in the art of razors to provide a circuit board (see Broemse, Figs. 2-3, #32/38 and Para. 0034).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a circuit board and electrical bridge.  Doing so allows an electrical connection between devices not on the same board and allow the two devices to pivot relative to each other (see Broemse, Para. 0034 and 0041

In re Claim 12, modified Cooney, in re Claim 11, teaches wherein the printed circuit board includes a first section at least partially disposed within the housing portion and a second section extending to or through the neck portion (see Broemse, #38 in the housing and see Figs. 2-3, #32 extending through the neck).  

In re Claim 13, modified Cooney, in re Claim 11, teaches wherein the printed circuit board couples the power source and the displacement sensor (see Para. 0041, teaching the PCB and electrical bridge as connecting electrical components, which also means that the PCB couples the power source and the displacement sensor).  

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,879,811 to Cooney in view of US 2008/0168657 to Cloke and US 2019/0224867 to Robinson, and further in view of US 5,347,715 to Friedland. 

In re Claim 17, modified Cooney in re claim 15, does not teach wherein the feedback mechanism is positioned in the neck portion.  However, Friedland teaches that it is known in the art to provide a display at the neck of a razor (see Friedland, Fig. 3, #2, showing the LCD adjacent to the razor cartridge).  Doing so allows the user to view of display while holding the handle.  

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,879,811 to Cooney in view of US 2008/0168657 to Cloke and US 2019/0224867 to Robinson, and further in view of US 2013/0081290 to Murgida. 

In re Claim 20, modified Cooney, in re Claim 1, does not teach the grooming device further comprising an eject button configured to eject the grooming implement from the handle.   However, Murgida teaches that it is known in the art of razors to provide an ejector button to remove the blade cartridge from the handle assembly (see Murgida, Fig. 3, #52, Para. 0044)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,879,811 to Cooney in view of US 2008/0168657 to Cloke and US 2019/0224867 to Robinson. 

In re Claim 23, modified Cooney, in re Claim 1, does not teach further comprising a grooming implement replacement sensor positioned within the handle.  However, Hawes teaches that it is known in the art, at the earliest effective filing date, to provide a grooming implement replacement sensor positioned within the handle (see Para. 0019).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a sensor to signal with the replacement blade cartridge is due.  Doing so ensures the users replace the blade cartridge at the correct time. 

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,879,811 to Cooney in view of US 2008/0168657 to Cloke and US 2019/0224867 to Robinson, and further in view of US 2019/0224866 to Amavasai.

In re Claim 27, modified Cooney, in re Claim 1, does not teach further comprising a second displacement sensor positioned within the housing portion. However, Amavasai teaches it is known in the art of razors to provide a sensor to detect whether the razor cartridge is ejected (see Amavasai, Para. 0060). In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a sensor to determine if the cartridge is properly attached to the handle or if the cartridge is ejected.  Doing so allows the user determine whether or not the cartridge is properly configured. 

In re Claim 30, modified Cooney, in re Claim 1, teaches wherein the grooming device comprises an electric shaver, a shaving razor (see Figs. 1-7 of Cooney) and/or an epilator.

Modified Cooney, in re Claim 1, does not teach using the handle structure for other personal care appliances.  However, Amavasai teaches that it is known to provide the same handle structure on multiple different personal care items, including and electric shaver 9see Fig. 10, #500; and para. 0087).  In the same field of invention, handles for razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide different personal care heads to the device of modified Cooney.  Doing so allows the user to save money by have one “system” of personal care items as opposed to having to purchase each personal care item individually. 

Response to amendments
Applicant argues that the limitations of Claims 4 and 5 are conventional and therefore their features are not essential.  As such, the drawing objections are withdrawn. 
Applicant cancelled Claims 7-9, 14, 21 and 27, rendering the drawing objections moot. 
Applicant argues that Cloke discloses an external apparatus #20 that is mounted on the exterior of an already assembled handle and not located “within” the handle.  The Examiner points out that the drawings in Cloke are of a schematic figure and not an actual production product.  Further, the Claims are rejected over Cooney, Cloke and Robinson.  Robinson teaches that it is known to place sensors “within the handle” – see Robinson Fig. 3, #260/214 and 261.  Applicant argues that Robinson and Cloke teach measuring the movement of a cartridge and not a handle. However, the structure of Cooney has the pivot in the handle (see Cooney Fig. 6-7 showing a pivoting between handle #12 and handle #10).  The examiner notes that in order to measure the pivoting of the device of Cooney, one of ordinary skill in the art, understands that the pivoting structure of Cooney is between the two handle structures #12/10 and, as such, would measure that displacement in order to achieve the results discussed by Robinson and Cloke.  The Examiner notes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, one of ordinary skill in the art, when taking the teachings of the combination of the references would arrive a placing a sensor in the housings of Cooney. 

No further independent arguments were presented, and, as such, none are responded to. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724